Title: To Benjamin Franklin from Joseph Galloway, 23 May 1766
From: 
To: 


Dear Friend
May 23d. 1766. Philada.
I have now the inexpressible Pleasure of informing you that we have, Via Poole, the great News of the Royal Assent to the Repeal of the Stamp Act. Upon its Arrival agreable to your Advice, Our Friends exerted their utmost Endeavours to prevent any indecent Marks of Triumph and Exultation. We opposed the Intended Fire Works Illuminations, firing of Canon &ca. and Advised more Temperate and Private rejoicing on this great Occasion. The Chief Justice Mayor and Recorder with several other of the Majistrates were Spoke to, but to no Purpose, The City was illuminated by the P---y Party, Our friends refused to join with them but [were?] constantly Patroling the Streets in order to preserve the Peace; Which prevented any Great Mischief. And I find this Morning an Indiscreet Puff in Mr. Halls paper on the Occasion. However, I hope, the Indiscretion of a Small Part of the People of this City will not fix the Complexion of the whole Province.
Our Assembly meets on, the second of June when you may be assured, They will Send over to his Majesty and his Parliament a most Dutiful Address of Thanks for their Attention to the Ease and Happiness of the Colonies &ca. I have fixed the Measure with all the members our Friends whose Hearts cannot utter the Gratitude they Owe to the Present Virtuous and Worthy Ministry for the Infinite Trouble and fatigue they have undergone in the Arduous Task of Repeal. I have now no doubt that all Discontent will Subside in America, for altho I am every Day more and more Convinced, that [torn] Peoples Views, went further than a Repeal, and even wishd it might not take Place, in order to furnish them with a Pretext for other Designs, Yet their Number is so comparatively Small, that they will, I beleive, generally withdraw their Intentions.
The Numerous Accounts we have of my Dear Friends Integrity and Address in procuring the Repeal give us all the greatest Pleasure, and has open’d the Eyes of Many who entertained a Contrary Opinion of you, from the wicked Calumnies of your Enemies. Some few there are yet, who with unwearied Industry are endeavouring by their Malevolent Falsehoods to injure your Good Name. But it will be without Effect—The Prop[rietar]y Party never will desist from their Abuse of you. Tho they are Dayly put to Shame on that Account.
As I expect to write you in a few Days by the Packet which is hourly Expected, and as I fear I shall Miss my Opportunity I conclude with the sincerest wishes for your Happiness and am Dear Sir yours Affectionately
J. Galloway
 
Addressed: To / Benjamin Franklin Esqr. / Deputy Post Master General / of No. America / in Craven street / London / per Favor / Mr. Hopkinson
